Citation Nr: 0706775	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  01-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an earlier effective earlier than February 27, 
1991, for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
November 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in May 2003.  The transcript of said 
hearing has been associated with the claim file.

In August 2004 the Board denied the veteran's request for an 
earlier effective date.  In November 2005, the United States 
Court of Appeals for Veterans Claims vacated that part of the 
Board's decision of August 2004.  In March 2006 the Board 
remanded the case for further evidentiary development.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
psychiatric disorder on November 26, 1985.

2.  Service connection for a psychiatric disorder was denied 
in a 1986 rating decision.

3.  New and material evidence consisting of service records 
was subsequently associated with the claim file.

4.  The 1986 rating decision is reconsidered based upon all 
the evidence of record. 




CONCLUSION OF LAW

The effective date of the award of service connection for a 
psychiatric disorder is controlled by the date of the 
reconsidered original claim and the date of the initial claim 
for compensation, November 26, 1985.  38 C.F.R. § 3.156(c). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an earlier effective date for 
service connection for paranoid schizophrenia.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of May 2001 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With regard to the 
requirements under Dingess, supra, the Board notes that 
Dingess notice was provided via a letter of September 2006.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board notes that the VCAA letter of May 2001 and the 
Dingess notice of August 2006 did not predate the rating 
decision which granted service connection for paranoid 
schizophrenia, rather, they were issued after the veteran 
appealed the earlier effective date.  Therefore, the issue of 
an earlier effective date did not arise until after the 
initial rating decision.  Obviously, the VA could not have 
informed the veteran of the VCAA requirements of an issue 
which was yet to be claimed.  Moreover, in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant and any 
error in timing was harmless error.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of his claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in May 2001 and August 2006 specifically 
described the evidence needed to establish entitlement and 
requested that the appellant send the RO what it needs in 
conjunction with providing a description of evidence that 
would be relevant to the appellant's claim.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, VA 
outpatient records and private medical treatment records have 
been obtained.  A Travel Board hearing was held.  Therefore, 
the Board finds that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

In this case, there was a prior denial of service connection 
for a psychiatric disorder.  The veteran did not appeal and 
the decision became final.  That being the case, the Federal 
Circuit has made it clear that the veteran could attempt to 
overcome the finality of those decisions-in an attempt to 
gain earlier effective dates-in one of two ways: (1) by a 
request for revision of those regional office decisions based 
on clear and unmistakable error, or (2) by a claim to reopen 
based upon new and material evidence.  See Cook v. Principi, 
318 F.3d 1334, 1339 (Fed Cir 2002) (en banc); see also 
38 U.S.C.A. § 5109A(a) ("A decision by the Secretary . . . 
is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C.A. 
§ 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed.Cir. 2005).  Of the two, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
see 38 U.S.C.A. § 5110(a), only a request for revision 
premised on clear and unmistakable error could result in the 
assignment of earlier effective dates for the awards.  Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

However, the regulations provide another exception to the 
general rule regarding an effective date following a 
previously denied final decision.  See 38 C.F.R. § 3.156(c).  
Under 38 C.F.R. § 3.156(c), where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c).

In this case, service connection for a psychiatric disorder 
was denied in 1986.  At that time, the AOJ noted that service 
records were negative for evidence of a diagnosis or 
treatment for a neuropsychiatric condition in service.  The 
Board has reviewed the record and has discovered an envelop 
that contains service personnel records.  The envelope 
contains a Form Date of January 1990.  Based upon the rating 
decision and the date of the envelope, it may only be 
concluded that the documents contained within the envelope 
were not before the rating board at the time of the 1986 
determination.  The evidence contains a statement from a 
sergeant.  He described the veteran as a potential danger.  
The veteran's reasoning ability was doubted.  He was 
described as acting strange and the veteran had felt that the 
"Lord" had called upon him to save people.  The veteran 
also felt that he was possessed by demons and that the demons 
had made him act.

Based upon the stated reasons for the 1986 denial, these 
records are new and material.  Based upon the provisions of 
section 3.156(c) the prior 1986 decision must be 
reconsidered.  

It is clear that the service records do not contain a 
diagnosis of a psychiatric disorder.  However, private 
records dated in 2004 and 2006 establish that the veteran 
manifest a psychiatric disorder during service.  Based upon 
the provisions of 38 C.F.R. § 3.156(c), the 1986 
determination is reconsidered and the benefits sought on 
appeal is granted as of original claim, November 26, 1985.  
The determination regarding the evaluation to be assigned is 
left to the determination of the AOJ.




ORDER

Entitlement to an effective date of November 26, 1985, for 
the grant of service connection for paranoid schizophrenia is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


